Reasons for Allowance

Applicant’s arguments, see pages 1 and 2 of the remarks, filed on December 31, 2020, with respect to objections to the drawings and the specification have been fully considered and are persuasive.  The objections have has been withdrawn. 
Applicant’s arguments, see page 2 of the remarks, filed on December 31, 2020, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 3, 6-8, 10-13, 15, 17, 18, and 20 has been withdrawn. 
Applicant’s arguments, see page 3 of the remarks, filed on December 31, 2020, with respect to double patterning rejection have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
The drawings were received on December 31, 2020.  These drawings are approved by the examiner.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Miyashita et al. (US 2010/0232481 A1) discloses a phase correction circuit in Figure 2 comprising a phase difference detector 10; a phase rotator 14; a demodulation circuit 30; a subtractor 38; a modulator circuit 40; and a power amplifier 90. Yu (US 2008/0232443 A1) discloses a generation apparatus 100 in Figure 2 comprising a PLL circuit 102 including the basis circuitries of a phase detector 102a, a control signal generator 102b, a loop filter 102, a voltage controlled oscillator 102d, and a frequency divider 102e; and at least a control circuit 104 which controls another input other than the two inputs Fref and Ffb to the phase detector 102a which is the sensitivity of the voltage controlled oscillator 102d. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/YOUNG T. TSE/Primary Examiner, Art Unit 2632